                       Case 1:19-cv-01559-LGS Document 20 Filed 04/16/19 Page 1 of 4

                                                         SIDLEY AUSTIN LLP                                       BEIJING                     HONG KONG                     SHANGHAI
                                                         787 SEVENTH AVENUE                                      BOSTON                      HOUSTON                       SINGAPORE
                                                         NEW YORK, NY 10019                                      BRUSSELS                    LONDON                        SYDNEY
                                                         +1 212 839 5300                                         CENTURY CITY                LOS ANGELES                   TOKYO
                                                         +1 212 839 5599 FAX                                     CHICAGO                     NEW YORK                      WASHINGTON, D.C.
                                                                                                                 DALLAS                      PALO ALTO
                                                                                                                 GENEVA                      SAN FRANCISCO


                                                                                                                 FOUNDED 1866                                      USDC SDNY
                                                                                                                                                                   DOCUMENT
                                                                                                                                                                   ELECTRONICALLY FILED
                                                                                        April 15, 2019                                                             DOC #:
                                                                                                                                                                   DATE FILED: 4/16/2019
Plaintiffs shall file a response to this letter by April 23, 2019. The initial pretrial conference is adjourned from
            By ECF
April 18, 2019, to May 2, 2019, at 5:15 P.M.
            The Honorable Lorna G. Schofield
Dated: AprilUnited   States District Judge
              16, 2019
        New York,States
            United          District Court for the Southern District of New York
                      New York
            500 Pearl Street
            New York, New York 10007

                   Re:            Peter Nygård et al. v. Louis Bacon, 19 Civ. 1559 (LGS)
                                  Motions to Dismiss the Complaint

          Dear Judge Schofield:

                   We represent Defendant Louis Bacon in this action. We write to seek leave to file motions
          to dismiss (a) under the doctrines of forum non conveniens and international comity abstention and
          (b) for failure to state a claim under Rule 12(b)(6).

                 Forum Non Conveniens and International Abstention. Plaintiffs assert a civil RICO
          cause of action. The gravamen of the complaint is the assertion that Defendant caused two
          Bahamian resident witnesses to submit false statements in a litigation now pending in the Bahamas.

                   The complaint should be dismissed under the doctrine of forum non conveniens (FNC),
          both as a matter of collateral estoppel and under a fresh FNC analysis. These same plaintiffs earlier
          filed, against another putative member of the RICO enterprise asserted here, a substantively
          identical RICO claim in federal court in Florida. That court dismissed on FNC grounds because
          the FNC factors overwhelmingly favored dismissal, and the Eleventh Circuit affirmed.1 That
          decision is preclusive because it was a determination that the United States as a whole—including
          this jurisdiction—was an inconvenient forum and because the plaintiffs, facts, issues, and analysis
          are the same here as there.2 That preclusive effect aside, on a fresh analysis the FNC factors
          continue to overwhelmingly favor dismissal. Plaintiff Nygård, the real party in interest, is a
          foreigner, so his choice of a U.S. forum gets little deference.3 The Bahamas is an adequate
          alternative forum; the key witnesses and evidence are in the Bahamas; and the Bahamas has the

          1
            Nygård v. DiPaolo, No. 0:17-cv-60027-UU, 2017 WL 4303825, at *6‒10 (S.D. Fla. May 23, 2017), aff’d, 753 F.
          App’x 716 (11th Cir. 2018).
          2
            See Peters v. UBS AG, No. 13 Civ. 3098 (PAC), 2014 WL 148631, at *3‒4 (S.D.N.Y. Jan. 15, 2014), aff’d, 588 F.
          App’x 57 (2d Cir. 2014); accord Pastewka v. Texaco, Inc., 565 F.2d 851, 854 (3d Cir. 1977); Amore ex rel. Estates of
          Amore v. Accor, S.A., 484 F. Supp. 2d 124, 130 (D.D.C. 2007).
          3
            See Capital Currency Exch., N.V. v. Nat’l Westminster Bank PLC, 155 F.3d 603, 612 (2d Cir. 1998).

                  Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
           Case 1:19-cv-01559-LGS Document 20 Filed 04/16/19 Page 2 of 4




Page 2

stronger interest in the case because the allegations principally relate to witness statements in an
action pending in a Bahamian court.

         That pending Bahamian proceeding also means that the Court should dismiss as a matter
of international comity. Because the veracity of the witness statements in that action is the focus
of this action, the two cases are parallel for abstention purposes,4 and create a risk of inconsistent
results that the comity doctrine is designed to avoid.5

       Failure to State a Claim. The complaint is also substantively deficient for a cascade of
reasons.

         First, as a threshold matter, under Kim v. Kimm, RICO may not be used to challenge
litigation activity such as “[p]reparing, signing and filing” allegedly false witness statements. 884
F.3d 98, 103 (2d Cir. 2018). That is what the claim here does, so Kim requires dismissal.

         The facts alleged anyway fail to state a RICO cause of action in multiple ways:

    x    No Predicate Acts. Plaintiffs fail to allege a predicate act. For various reasons, the claims
         of procuring false testimony under NY Penal Law § 215.00 fail. For example, the
         allegation that one witness was “indemnif[ied]” (Compl. ¶ 12) for his cooperation in
         another pending lawsuit is indemnity, not bribery,6 and the allegation that two others were
         paid for documents (id. ¶ 15) does not relate to “testimony.”7 The other, conclusory claims
         identify no actual intent to engage in a quid pro quo exchange for false testimonial
         statements (id. ¶¶ 18‒19, 27‒28) or the requisite agreement to make a false testimonial
         statement in exchange for a benefit (id. ¶¶ 20, 29, 30‒33).8 Many of the individuals are
         not even alleged to be witnesses in any proceeding.9 Id. ¶¶ 20, 29. And all but one are in
         the Bahamas, which New York law does not reach.10 As to money laundering, Plaintiffs
         do not sufficiently allege as required that the payments at issue relate to a “specified
         unlawful activity” under 18 U.S.C. § 1956(a)(2)(A).



4
  Dragon Capital Partners L.P. v. Merrill Lynch Capital Servs. Inc., 949 F. Supp. 1123, 1128 (S.D.N.Y. 1997).
5
  Ole Media Mgmt., L.P. v. EMI April Music, Inc., No. 12 Civ. 7249 (PAE), 2013 WL 2531277, at *5 (S.D.N.Y. June
10, 2013).
6
  See People v. Harper, 75 N.Y.2d 313, 317 (N.Y. 1990) (“gist” of witness bribery “is not the payment of money, but
rather the ‘agreement or understanding’ under which a witness accepts”). In any event, claims flowing from that 2014
lawsuit are time-barred under RICO’s four-year limitations period. See Koch v. Christie's Int'l Pub. Ltd. Co., 699 F.3d
141, 148 (2d Cir. 2012).
7
   Park S. Assocs. v. Fischbein, 626 F. Supp. 1108, 1113 (S.D.N.Y. 1986), aff'd, 800 F.2d 1128 (2d Cir. 1986)
(complaint must allege that the witness “was offered a bribe to influence any testimony he might give”).
8
   See People v. Bac Tran, 80 N.Y.2d 170, 176 (N.Y. 1992) (statute “requires either a mutual ‘agreement’” or “a
unilateral ‘understanding’ in the mind of the bribe maker that the bribe will influence … conduct”).
9
   See Tooker v. Guerrera, No. 15-cv-2430 (JS)(ARL), 2017 WL 3475994, at *12 (E.D.N.Y. Aug. 11, 2017)
(dismissing RICO action predicated on § 215.00 because plaintiff did not allege that payees were scheduled to testify).
10
   See McKinney’s CPL § 20.20(2)(b); People v. Cox, 486 N.Y.S.2d 143, 145‒46 (N.Y. Sup. Ct. 1985).
           Case 1:19-cv-01559-LGS Document 20 Filed 04/16/19 Page 3 of 4




Page 3

     x   No Pattern. Plaintiffs fail to plead a “pattern of racketeering activity,” which requires at
         least two predicate acts “related” to each other and to the enterprise, and that “pose a threat
         of continuous criminal activity.”11 They also fail to plead the minimum two years of
         “continuity” that Second Circuit law generally requires: even accepting the doubtful
         proposition that all the asserted acts constitute predicates and are related, they spanned only
         the 19 months from February 2015 to September 2016 (Compl. ¶¶ 13, 32), and that is too
         short.12

     x   No Enterprise. An association-in-fact enterprise requires a purpose, a relationship among
         those associated with it, and sufficient longevity.13 A plaintiff must show that the
         enterprise’s members “functioned as a unit.”14 The vague claim that Defendant, his
         investigators, and the two Bahamian witnesses “banded together” (Compl. ¶ 45) is not
         enough. The complaint also lacks the requisite “specific factual allegation about the intent”
         of the enterprise participants to demonstrate that they shared in a common purpose.15

     x   No RICO Injury and Standing. To establish RICO standing, a plaintiff must allege RICO
         damages that are “clear and definite,”16 and cannot merely plead “generalized” and
         “speculative” harm.17 Plaintiffs’ general claims of “loss of goodwill, irreparable harm to
         … reputation, and lost business and money” (Compl. ¶ 57(5)) are insufficient. Plaintiffs
         have also failed to allege “domestic injury to [their] business or property.”18 In addition,
         Plaintiffs fail to plead the required “direct relationship” between the conduct and the
         injury.19 Plaintiffs allege business harms, but the putative false statements are not alleged
         to have been aimed at Plaintiffs’ business.20

     x   No Conspiracy. Finally, Plaintiffs’ allegations of conspiracy fail because they are wholly
         conclusory and “devoid of factual assertions concerning the existence and nature of an
         agreement and unspecific as to the participants therein.”21

         Proposed Briefing Schedule, Stay of Discovery. Defendant proposes to file its motions
21 days after the Court permits the motions, with 60 days for Plaintiffs’ oppositions and 35 days
for replies. Defendants believe that discovery should be stayed until the motions are resolved, and
will file a motion or letter motion to that effect if the Court desires a written submission.


11
   Reich v. Lopez, 858 F.3d 55, 59 (2d Cir. 2017).
12
   Spool v. World Child Int’l Adoption Agency, 520 F.3d 178, 184 (2d Cir. 2008) (16-month span insufficient).
13
   United States v. Turkette, 452 U.S. 576, 583 (1981).
14
   First Capital Asset Mgmt. v. Satinwood, Inc., 385 F.3d 159, 174 (2d Cir. 2004).
15
   Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 121 (2d Cir. 2013).
16
   Motorola Credit Corp. v. Uzan, 322 F.3d 130, 135 (2d Cir. 2003).
17
   Kimm v. Chang Hoon Lee and Champ, Inc., 196 F. App’x 14, 16 (2d Cir. 2006).
18
   RJR Nabisco, Inc. v. European Community, 136 S. Ct. 2090, 2106 (2016) (emphasis in original).
19
   First Nationwide Bank v. Gelt Funding Corp., 27 F.3d 763, 769 (2d Cir. 1994).
20
   In re Am. Exp. Co. Shareholder Litigation, 39 F.3d 395, 400 (2d Cir. 1994).
21
   Nasik Breeding & Research Farm Ltd. v. Merck & Co., 165 F. Supp. 2d 514, 541 (S.D.N.Y. 2001).
           Case 1:19-cv-01559-LGS Document 20 Filed 04/16/19 Page 4 of 4




Page 4

         We thank the Court for its attention to this matter.

                                                   Respectfully submitted,




                                                   /s/ Christopher M. Egleson
                                                   Nancy Chung
                                                   Christopher M. Egleson
                                                   Counsel for Louis Bacon

cc:      Counsel of Record (via ECF)
